—Order unanimously affirmed without costs. Memorandum: In September 1995 respondent commenced a divorce action in Connecticut Superior Court. In October 1996, while that action was pending, respondent and the parties’ child moved to New York. Petitioner subsequently moved to New York in January 1998. In March 1998 the parties entered into a custody and visitation agreement in Connecticut. The Connecticut court granted a divorce decree in May 1998. A petition to modify that decree was subsequently filed, and the Connecticut court granted an order in August 1998 modifying the decree and holding petitioner in contempt. Additional litigation occurred in Connecticut in November 1998. On February 8, 1999, respondent moved in Connecticut for a protective order and to hold petitioner in contempt. On February 15, 1999, while that motion was pending, petitioner filed a motion in the Connecticut court to reopen and/or reconsider that court’s August 1998 order that modified the divorce decree and held him in contempt and the January 28, 1999 order awarding respondent counsel fees. Additionally, on February 10, 1999, petitioner filed four petitions in Erie County Family Court. Two of those petitions sought to enforce the provisions of the Connecticut order modifying the decree, while the other two sought to modify the custody and other provisions of that order. Respondent moved to dismiss all four petitions based on the pending motions in Connecticut. Family Court properly granted respondent’s motion. Given the pendency of ongoing litigation in the Connecticut court regarding custody and visitation, the petitions were properly dismissed (see generally, Domestic Relations Law § 75-g [1]; Vanneck v Vanneck, 49 NY2d 602, 609-611). (Appeal from Order of Erie County Family Court, Dillon, J. — Custody.) Present — Lawton, J. P., Hayes, Pigott, Jr., Hurlbutt and Scudder, JJ.